Allowance
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Keven He on 8/22/22.

				        Claims
1.	(Currently Amended)	A data storage device, comprising:
one or more non-transitory memory devices; and
a controller coupled to the one or more non-transitory memory devices, wherein the controller is configured to execute one or more instructions held in the one or more non-transitory memory devices to perform a method for improving reliability of the data storage device, comprising:
detecting whether a block failure of a block of the data storage device has occurred or a sector failure of the block of the data storage device has occurred, wherein the block failure is associated with an entirety of the block, and wherein the sector failure is associated with less than the entirety of the block; and
entering an assertion mode by the data storage device, wherein the assertion mode comprises: 
converting an uncorrectable bit error (UBER) type data failure event to a mean time between failure (MTBF) event when the block failure has occurred, wherein the converting increases an MTBF value associated with the block while maintaining an UBER value associated with the block; and 
reflecting the UBER type data failure event as the UBER type data failure event when the sector failure has occurred, wherein the reflecting increases the UBER value while maintaining the MTBF value associated with the block.

2.	(Original)	The data storage device of claim 1, wherein the instructions further comprise updating the storage device to reflect the block failure as a mean time between failure (MTBF) event.

3.	(Original)	The data storage device of claim 2, wherein the detected block failure of the storage device is a read failure.

4.	(Original)	The data storage device of claim 2, wherein an uncorrectable bit error rate (UBER) of the storage device is not updated as a result of the block failure.

5.	(Original)	The data storage device of claim 4, wherein the instructions further comprise:
	detecting a sector failure of the storage device; and
	updating the UBER of the storage device to reflect the sector failure.

6.	(Original)	The data storage device of claim 5, wherein the detected sector failure of the storage device is a read failure.

7.	(Original)	The data storage device of claim 6, wherein the instructions further comprise causing the data storage device to a functional mode.

8.	(Currently Amended)	A data storage device, comprising:
one or more non-transitory memory devices; and
a controller coupled to the one or more non-transitory memory devices, wherein the controller is configured to execute one or more instructions held in the one or more non-transitory memory devices to perform a method for enhancing reliability of the data storage device, the method comprising:
receiving an interrupt indicating that a data failure event has occurred;
determining that the data failure event is either a block failure of a block of the data storage device or a sector failure of the block of the data storage device, wherein the block failure is associated with an entirety of the block, and wherein the sector failure is associated with less than the entirety of the block; and
either: 
updating the data storage device to indicate that the data failure event is a mean time between failure (MTBF) event when the data failure event is [[a]]the block failure, wherein the updating comprises converting an uncorrectable bit error (UBER) type data failure event to the MTBF event, and wherein the converting increases an MTBF value associated with the block while maintaining an UBER value associated with the block; or
reflecting the data failure event as the UBER type data failure event when the data failure event is the sector failure, wherein the reflecting increases the UBER value while maintaining the MTBF value associated with the block.

9.	(Original)	The data storage device of claim 8, wherein the block failure is an uncorrectable bit error rate (UBER) type data failure event.

10.	(Original)	The data storage device of claim 8, wherein the instructions further comprise putting the data storage device to enter an assertion mode.

11.	(Original)	The data storage device of claim 10, wherein an UBER of the data storage device is not updated as result of the data failure event.

12.	(Original)	The data storage device of claim 11, the instructions further comprising:
	detecting a second interrupt indicating a second data failure event at the data storage device;
	determining that the second data failure event is a sector failure; and
	updating the data storage device to indicate that the second data failure event is an UBER event.

13.	(Original)	The data storage device of claim 12, wherein the second data failure event is a write event.

14.	(Original)	The data storage device of claim 12, the instructions further comprising placing the data storage device into a mode configured to reflect a block failure as an MTBF event.

15.	(Currently Amended)	A data storage device, comprising:
one or more non-transitory memory means; and
a controller means coupled to the one or more non-transitory memory means, wherein the controller means is configured to execute one or more instructions held in the one or more non-transitory memory means to perform a method for enhancing reliability of the data storage device, the method comprising:
receiving an interrupt indicating that a data failure event has occurred;
determining that the data failure event is a failure of at least one sector of a block of a non-transitory memory means of the one or more non-transitory memory means; and
either:
updating the data storage device to indicate that the data failure event is a mean time between failure (MTBF) event when the data failure event is a block failure, wherein a block failure is associated with an entirety of the block, wherein the updating comprises converting an uncorrectable bit error (UBER) type data failure event to the MTBF event, and wherein the converting increases an MTBF value of the block while maintaining an UBER value of the block; or 
reflecting the UBER type data failure event as the UBER type data failure event when a sector failure has occurred, wherein a sector failure is associated with less than the entirety of the block, and wherein the reflecting increases the UBER value while maintaining the MTBF value associated with the block.

16.	(Original)	The data storage device of claim 15, wherein the at least one sector is a block.

17.	(Original)	The data storage device of claim 16, wherein the method further comprises placing the data storage device into a functional error mode.

18.	(Original)	The data storage device of claim 17, wherein the data failure event is a read event.

19.	(Original)	The data storage device of claim 18, wherein the method further comprises receiving a sector data failure event.

20.	(Original)	The data storage device of claim 19, wherein the method further comprises updating the data storage device to reflect an uncorrectable bit error rate (UBER) event, and place the data storage device in a functional mode.

        				      Allowability
Claims 1-20 are allowed.  
It has been determined after careful review of the claims, when read as a whole, that the prior art (Motwani et al. – U.S. Pub. No. 2015/0089310) teaches: a read module of a memory controller, which may read a codeword stored in a memory. Further, the read module may determine a number of hard errors in the codeword, wherein, in response to determining a number of hard errors exceeding a threshold, the read module may store ECP information associated with the hard errors. Further, the read module may include an error correction code (ECC) module to perform an ECC process on the codeword. Lastly, the read module may utilize the ECP information in order to decode the codeword to recover the data in response to determining that the ECC process failed.
However, when read as a whole, the prior art does not teach: entering an assertion mode by the data storage device, wherein the assertion mode comprises: converting an uncorrectable bit error (UBER) type data failure event to a mean time between failure (MTBF) event when the block failure has occurred, wherein the converting increases an MTBF value associated with the block while maintaining an UBER value associated with the block; and reflecting the UBER type data failure event as the UBER type data failure event when the sector failure has occurred, wherein the reflecting increases the UBER value while maintaining the MTBF value associated
with the block.

     

Or 
Please cancel the previous Abstract and replace it with the following rewritten abstract.

If the abstract is being substantially rewritten, submit a new abstract in clean text (no markings) accompanied by an instruction for the cancellation of the previous abstract.

Amendments to the Drawings:
The attached sheets of drawings include changes to Figures      .  These sheets, which include Figures      , replace the original sheets including Figures      .  

Attachment:  Replacement Sheets

Any replacement drawing sheet including amended figures must include all of the figures appearing on the immediate prior version of the sheet (i.e., if the previous drawing sheet included Figures 1 and 2, but you've only amended figure 1, the Replacement Sheet of drawings should still include Figures 1 and 2).  "Replacement Sheet" must be identified in the top, center margins, as such.  If submitted, annotated sheets must be identified in the top center margin as "Annotated Sheet Showing Changes."

                                        CONCLUSION

      Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
      Any inquiry concerning this communication or earlier communications from the examiner should be directed to Enam Ahmed whose telephone number is 571-270-1729.  The examiner can normally be reached on Mon-Fri from 8:30 A.M. to 5:30 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Albert Decady, can be reached on 571-272-3819.
 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
             
              EA
           8/22/22

/ALBERT DECADY/Supervisory Patent Examiner, Art Unit 2112